            Case 1:19-cv-10729-IT Document 46 Filed 07/24/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


JONATHAN MULLANE,                             )       DOCKET NO. 1:19-CV-10729-IT
                                              )
        Plaintiff,                            )
                                              )
v.                                            )
                                              )
MARYL. MORRISSEY and                          )
THOMAS J. DONOVAN JR., in                     )
their individual and official capacities,     )                                                    .....
                                                                                         C:
                                                                                                   ~
                                                                                                              z
and WASHINGTON COUNTY                         )                                        CJ·
                                                                                       -en
                                                                                                   ,.0
                                                                                                              ('")
                                                                                       (J;J•       c.-        r
CRIMINAL DMSION BENCH                         )                                        -co          c::       m
                                                                                       ::o---       r-
WARRANT NO. 11544,                            )                                        ~<.r>
                                                                                       0-·i         N
                                                                                                              ;t;:22
                                                                                       -i;o         .r:::     ~      r-
                                              )                                        o?::;                  c.r::rn
                                                                                       -r·, _,      -0        00
                Defendants.                   )                                        3:':("":)    :x        •"'t7



                                                                                           -
                                                                                       •enc::::.
                                                                                           C)                 -n
                                              )                                                      r-:-;>
                                                                                                              0
                                                                                       (I') ;:;o
                                                                                       .                       rn
                                                                                                     0,.


              PLAINTIFF'S MOTION FOR LEAVE TO SUBMIT A
     SUPPLEMENTAL AUTHORITY IN SUPPORT OF THE PENDING MOTION FOR
                      RECONSIDERATION [ECF 42]


        COMES NOW Plaintiff Jonathan Mullane (hereinafter, "Plaintiff,,) and respectfully
moves this Honorable Court for leave to submit a notice of supplemental authority in support of
his pending Motion for Reconsideration [ECF 42]. For the convenience of the Court, a proposed
iteration is annexed hereto as EXHIBIT 1.
        In support of the instant motion, Plaintiff shows unto the Court as follows:
1.      On or about July 8, 2019, via first-class mail, Plaintiff submitted a motion for
        reconsideration to this Court and renewed request for oral argument. See ECF 42.
2.      "Good cause,, exists for the instant motion because, inter alia, the persuasive authority in
        question, styled Nandjou v. Marriott Int'l, Inc., Civil Action No. 18-cv-12230-ADB, 2019
        U.S. Dist. LEXIS 112310 (D. Mass. July 8, 2019) (Burroughs, D.J.), was not available
        until after Plaintiff's submission of the said motion for reconsideration on the same day.
           Case 1:19-cv-10729-IT Document 46 Filed 07/24/19 Page 2 of 3




3.     Nandjou, supra, addresses how this Court must apply specific personal jurisdiction, and
       appears to directly contradict this Court's interpretation of specific personal jurisdiction in
       its order of dismissal [ECF 40, 41].
4.     In Plaintiff's pending motion for reconsideration [ECF 42], Plaintiff contends inter alia that
       specific personal jurisdiction is satisfied in the case at bar.


                                          CONCLUSION


       WHEREFORE, Plaintiff prays that this Honorable Court grant leave to submit the
annexed proposed notice of supplemental authority.


                                                        Respectfully submitted,



                                                               THAN MULLANE,
                                                                (prose)
                                                        60 1 de Street, Unit #1
                                                        Somerville, MA 02145
                                                        Tel.: (617) 800-6925
                                                        j.mullane@icloud.com

DATED:July 22, 2019




                                                   2
          Case 1:19-cv-10729-IT Document 46 Filed 07/24/19 Page 3 of 3




                             CERTIFICATE OF SERVICE

I, JONATHAN MULLANE, hereby certify that on July 22, 2019 I served copies of the foregoing
PLAINTIFF'S MOTION FOR LEAVE TO SUBMIT A SUPPLEMENTAL AUTHORITY IN
SUPPORT OF THE PENDING MOTION FOR RECONSIDERATION [ECF 42] via first class
mail, postage prepaid, to Defendants as specified below:

      Terrance]. Hamilton, Esq.                 Jon T. Alexander, Esq.
      Casner & Edwards LLP                      Office of the Attorney General
      303 Congress Street                       109 State Street
      Boston, MA 02210                          Montpelier, VT 05609-1001
      Tel.: (617) 426-5900                      Tel.: (802) 828-1299
      tjhamilton@casneredwards.com              john.alexander@vermont.gov



                                                JON T           MULLANE,
                                                Plain 'ff 'O se
                                                60 Cly e Street, Unit #1
                                                Somerville, MA 02145
                                                Tel.: (617) 800-6925
                                                j.mullane@icloud.com




                                            3
